Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



 PEDRO ROBERTS, on behalfofhimself and
 all other similarly situated persons,

                Plaintff                                      Civil Action No. 18-8330

        v.                                                     OPINION & ORDER

 TRIBECA AUTOMOTIVE, INC., et al.,

                Defendants.


 John Michael Vazguez. U.S.D.J.

        This matter comes before this Court on the December 28, 2018 Report and

Recommendation (“R&R”) of Magistrate Judge James B. Clark. D.E. 10. The R&R addressed a

motion made by Plaintiff Pedro Roberts (“Roberts” or “Plaintiff’) to remand this case to New

Jersey Superior Court, Essex County, Law Division. D.E. 5. Defendant Tribeca Automotive, Inc.

(“Tribeca” or “Defendant”) opposed Plaintiffs motion, D.E. 8, and Plaintiff filed a reply, D.E. 9.

The R&R recommends that Plaintiffs motion to remand be granted. D.E. 10. Tribeca filed a

timely objection to the R&R, D.E. 11, and Plaintiff filed a response, D.E. 12.! The Court reviewed

all relevant documents and submissions, and for the reasons stated below, the Court adopts the

R&R in its entirety. Accordingly, Plaintiffs motion to remand is GRANTED.




  Defendant’s brief in support of its objection will be referred to herein as “Defs Br.” and
Plaintiffs response will be referred to as ‘Plfs Br.”
   I.   FACTUAL BACKGROUND

        The factual details of this dispute are explained in detail in the R&R. In sum, Plaintiff

seeks to recover wages for a class of employees that were allegedly misclassified as independent

contractors, rather than employees. See R&R.

   II. PROCEDURAL HISTORY

        On August 1, 2016, Plaintiff filed a class action complaint in the Superior Court of New

Jersey, Essex County, Law Division. D.E. 1-1 (“Compi.”). Afier litigating the matter in state

court for almost two years, Tribeca removed the action to this Court on April 26, 201$. In its

Notice of Removal, Tribeca asserts that this Court has jurisdiction pursuant to the Class Action

Fairness Act (“CAFA”), 2$ U.S.C.     § 1332(d). D.E. 1-i. On May 25, 201$, Plaintiff filed amotion
to remand. D.E. 5. Defendant filed a brief in opposition, D.E. 8, to which Plaintiff replied, D.E.

9. Judge Clark issued his R&R on December 2$, 201$, recommending that Plaintiff’s motion for

remand be granted. Judge Clark first concluded that Defendant failed to prove, to a legal certainty,

that Plaintiff can recover $5 million, the requisite amount in controversy for CAF A diversity

jurisdiction. R&R at 5-7. Judge Clark next determined that even assuming that the statutory

requirements for CAFA diversity jurisdiction were satisfied, the Court should decline to exercise

jurisdiction pursuant to the CAF A discretionary home state exception. In doing so, Judge Clark

concluded that all but one of the discretionary factors weighed in favor of remand such that the

dispute is uniquely local. Id. at 7-9.

        On January 10, 2019, Tribeca filed objections to the R&R. Tribeca argues that it did prove

beyond a legal certainty that Plaintiff establishes damages in excess of S5 million, and that because

this matter involves interstate trucking, the Court should exercise its discretion and retain

jurisdiction. See Def’s B. at 6-7. Tribeca also argues that the case should not be remanded because



                                                  2
Plaintiffs claims are preempted by the Federal Aviation Administration Authorization Act of 1994

(“FAAAA”), 29 U.S.C.     § 14501 etseq. Id. at 7. Tribeca did not assert preemption as a basis for
removal or in its opposition to Plaintiffs motion for remand. Accordingly, this argument was not

addressed by Judge Clark in the R&R.

   III. LEGAL STANDARD

       Local Civil Rule 72.1(c)(2) allows a party to object to a Magistrate Judge’s report and

recommendation within 14 days of service. The district court “shall make a de novo determination

of those portions to which objection is made and may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the Magistrate Judge.” L. Civ. R. 72.1(c)(2); see

Edelson V., L.P. v. E,icore Networks, Inc., No. 11-5802, 2012 WL 4891695, at *2 (D.N.J. Oct. 12,

2012). The district court “need not normally conduct a new hearing and may consider the record

developed before the Magistrate Judge, making his or her own determination on the basis of that

record.” L. Civ. R. 72.1(c)(2); see Edelson V., L.P., 2012 WL 4891695, at *2. “As to uncontested

portions of the report, the district court has discretion to choose an appropriate standard of review.

At a minimum, what is not objected to, the district court reviews under the plain error or manifest

injustice standard.” Edelson V, L.P., 2012 WL 4891695, at *3 (internal quotations, citations, and

brackets omitted). “{W]here no objections are made in regard to a report or parts thereof, the

district court will adopt the report and accept the recommendation if it is ‘satisfijed]   .   .   .   that there

is no clear error on the face of the record.” Sportscare of Am., P.C. v. Midtiplan, Inc., No. 10-

4414, 2011 WL 500195, at *1 (D.N.J. Feb. 10, 2011) (quoting Fed. R. Civ. P. 72 Advisory

CommitteeTs Notes).




                                                  3
   IV. ANALYSIS

           1. The Amount in Controversy

       CAFA    provides   federal courts with diversity jurisdiction over class actions when (I) the

amount in controversy exceeds S5 million: (2) there are minimally diverse parties: and(3) the class

consists of 100 or more members. Gallagher v. Johnson & Johnson Consttmer Cos., 169 F. Supp.

3d 598, 601-02 (D.N.J. Mar. 14, 2016) (citing Standard fire Ins. Co. v. Knowles, 568 U.S. 588,

592 (2013)). To determine whether the CAFA jurisdictional requirements are met, a court may

evaluate the allegations in the complaint and a defendant’s notice of removal. frederico v. Home

Depot, 507 F.3d 188, 197 (3d Cir. 2007).

       At issue here is whether Plaintiffs damages exceed $5 million. Plaintiffs Complaint does

not seek a specific amount of monetary damages and specifically states that the “the value of this

matter falls below the $5 million threshold of the Class Action Fairness Act.” Compl.                 ¶ 24. In
Plaintiffs April 5, 2018, response to a R 4:5-2 request for a statement of damages from Tribeca,

however, Plaintiff stated that “Plaintiff and the Classes estimate their damages to be

$5,752,515.51.” See Notice of Removal, Ex. D, D.E. 1-4 (emphasis in original). Relying solely

on this statement, Tribeca contends that CAFA diversity jurisdiction exists.

       Where, as here, a plaintiff “expressly limit[s] the amount in controversy to an amount lower

than the jurisdiction requirement,   .   .   .   the party wishing to establish subject matter jurisdiction has

the burden to prove to a legal certainty that the amount in controversy exceeds the statutory

threshold.” frederico, 507 F.3d at 195 (quoting Morgan v. Gay, 471 F.3d 469, 474 (3d Cir. 2006));

see also Uddin v. Sears, Roebuck & Co., No.13-6504, 2014 WL 316988, at *4 (D.N.J. Jan. 27,

2014) (“[I]f a plaintiff expressly limits the claim to avoid subject matter jurisdiction, by expressly

stating the amount at issue is less than $75,000, then the removing party bears the burden of



                                                            4
proving to a legal certainty the amount in controversy exceeds the statutory amount.”). In such a

case, a defendant must “submit[] facts sufficient for the Court to analyze whether the jurisdictional

threshold is reached.” Goldberb v. Healthport Techs., LLC, No. 14-2810, 2014 WL 3749210, at

*4 (D.N.J. July 30, 2014).

          Tribeca argues that Plaintiffs “obviously non-arbitrary demand for $5,752,515.51 makes

it clear beyond a legal certainty that Plaintiff can prove damages in excess of the CAFA minimum.”

Defs Br. at 6-7. Plaintiffs letter does not. In his letter, Plaintiff expressly stated that the amount

was only an estimate. See Notice of Removal, Ex. D. Moreover, as explained by Judge Clark:

          The letter fails to demonstrate, with even the slightest detail, how the demand was
          calculated and what variables were included to reach the amount. For example,
          Plaintiffs correspondence does not include the number of hours the proposed class
          members were already compensated for, nor does it include their salaries or the
          calculation for how the estimate of damages were reached.

R&R at 7. By relying solely on Plaintiffs letter, which contains estimated damages, and without

further information or analysis, Tribeca fails to meet its burden. See, e.g., Goldberg, 2014 WL

37492 10, at *4 (remanding case because defendant did not submit sufficient facts for the court to

determine whether the jurisdictional amount was satisfied). Because Tribeca does not satisfy the

amount in controversy requirement under CAFA, this Court does not have jurisdiction over this

matter.

          2. Discretionary Home State Exception

          Although Defendant’s failure to establish the amount in controversy is dispositive, the

Court will also address the CAFA home state discretionary exception since Defendant also objects

to the R&R on these grounds. CAFA provides exceptions to federal court jurisdiction even if the

requirements of Section 1332(d)(2) are otherwise satisfied. See Ardino v. RetroFitness, LLC, No.

14-1567, 2014 WL 7271937, at *3 (D.N.J. Dec. 18, 2014). The discretionary home state exception



                                                   5
is one such exception. Pursuant to the discretionary home state exception, a court, “in the interests

ofjustice, {may] decline to exercise jurisdiction over a class action in which greater than one-third

but less than two-thirds of the members of the proposed plaintiff classes in the aggregate and the

primary defendants are citizens of the State in which the action was originally filed.” D.E, 10 v.

Tttmino’s Towing, Inc. No. 18-3 165, 2018 WL 3141836, at *2 (D.N.J. June 27, 2018) (citing 2$

U.S.C.   § 1332(d)(3)). To decide whether to exercise its discretion under the exception, a court
must consider the following

         [T]he totality of the circumstances.   .   .   based on a consideration of

            (A) whether the claims asserted involve matters of national or interstate interest;
            (B) whether the claims asserted will be governed by laws of the State in which
            the action was originally filed or by the laws of other States;
            (C) whether the class action has been pleaded in a manner that seeks to avoid
            Federal jurisdiction;
            (0) whether the action was brought in a forum with a distinct nexus with the
            class members, the alleged harm, or the defendants:
            (E) whether the number of citizens of the State in which the action was
            originally filed in all proposed plaintiff classes in the aggregate is substantially
            larger than the number of citizens from any other State, and the citizenship of
            the other members of the proposed class is dispersed among a substantial
            number of States; and
            (F) whether, during the 3-year period preceding the filing of that class action, 1
            or more other class actions asserting the same or similar claims on behalf of the
            same or other persons have been filed.

2$ U.S.C.   § 1332(d)(3). “These factors are designed to elicit whether the parties’ dispute
is uniquely local’ as opposed to multistate in character.” Lee v. Cent. Parking Corp., i\o.

 15-454, 2015 WL 451012$. at *17 (D.N.J. July 24, 2015). Thus, ifon balance the factors

suggest that the dispute is local, “the court may exercise its discretion to remand.”    id.



         As noted, the action was originally filed in New Jersey state court. Defendant does

not appear to challenge the fact that it is at home in New Jersey or that between one-third

 and two-thirds of the class members are citizens of New Jersey. Instead. Defendant argues


                                                          6
that the Court should not invoke the discretionary exception because this matter “involves

interstate trucking, which is a field over which federal courts generally assert jurisdiction.”

Defs Br. at 7. Defendant maintains that although class members opel-ate out of the Port

of Newark, New Jersey, they deliver vehicles to other states.          Moreover, Defendant

contends that the outcome of this case will impact other interstate carriers, ocean shipping,

port administration, and foreign and interstate commerce in general. Id.

        Although Defendant is an interstate trucking company and the resolution of this

matter may have an impact outside of this state, the matter involves New Jersey labor law.

In fact, five of the six stattitory factors favor remand. Factors (A) and (B) weigh towards

remand because the asserted claims involve violations of the New Jersey Wage and Hour

Law (‘NJWHL”) and the New Jersey Wage and Payment Law (“NJWPL”). Sec Compi.

¶J 25-30.   Moreover, Plaintiff seeks recourse for alleged wage violations committed by a

New Jersey employer, and does not assert any other state or federal violations. Factors (D)

and (E) also support remand. Although some class members may cross state lines while

performing their job, the claims arise from employment with a New Jersey employer.

Defendant’s primary place of business is located in New Jersey; class members worked out

of Defendant’s Carteret, New Jersey facility; and Plaintiff maintains that a majority of class

members are citizens of New Jersey. Compl.        ¶J   3-4; D.E. 5-1 at 11-12. Class members

are citizens of New Jersey, New York and Florida. Sixty-four percent of the class are

citizens of New Jersey and only two class members reside in Florida. D.E. 5-1 at 15.

Finally, neither party has provided the Court with evidence suggesting that there is any

other class action asserting the same or similar claims on behalf of class members. Thus,

Factor (F) also weighs towards remand. Factor (C) is the only factor that weighs against



                                                   7
remand because Plaintiff concedes that the Complaint was pled to avoid federal

jurisdiction. D.E. 5-1 at 14.

         Because five of the six factors weigh towards remand, this matter is uniquely local.

Accordingly, if CAFA jurisdiction did exist, the Court would exercise its discretion and

remand the matter to the Superior Court of New Jersey. See e.g.,Hirschhach u. NVEBcink,

496 F. Supp. 2d 451, 461 (D.N.J. 2007) (remanding class action in which predominately

New Jersey citizens asserted a New’ Jersey Consumer fraud Act claim against a New Jersey

bank).

         3. Preemption

         In its objection to the R&R, Defendant also argues that this case should not be

remanded because Plaintiffs claims are preempted by the FAAAA.               Dc? s Br. at 8.

Defendant did not assert FAAAA preemption as a basis for federal jurisdiction in its Notice

of Removal, and did not argue this issue in opposition to Plaintiffs motion for remand.

Instead, Defendant raises this argument in its objection to the R&R for the first time.

         A party objecting to an R&R “shall specifically identify the portions of the

proposed findings, recommendations or report which an objection is made and the basis of

such objection.” L. Civ. R. 72.i(c)(2). Thus, a court is not “required to consider objections

that were not presented before the magistrate.” Ananidi v. Kean U,tiv., No. 15-2887, 2015

WL 513864$, at *3 (D.N.J. Aug. 31, 2015).

          In this instance. Defendant does not explain why it failed to raise this argument

previously. And while the COUrt acknowledges that this issue has not been fully briefed,

Defendant’s argument appears to be meritless. See Bedoya v. Am. Ec;gte Express htc.,

F.3d   ---.   2019 WL 348662, at *1 (3d Cir. Jan. 29, 2019) (“Because the FAAAA does not



                                                   8
preempt the New Jersey law for determining employment status for the purposes of

NJWHL and NJWPL. we will affirm the order and remand for further proceedings.”);

Lttpian v. Joseph Corv Holdings LLC, 905 R3d 127, 130 (3d Cir. 2018) (concluding that

the FAAAA did not preempt plaintiffs’ claims regarding violations of the Illinois Wage

Payment and Collection Act).     Consequently, the Court sees no convincing reason to

consider Defendant’s preemption argument at this time.

    V. CONCLUSION AND ORDER

        For the foregoing reasons, and for good cause shown,

        IT IS on this 8th day of F ebmary, 2019,

        ORDERED that the Court adopts the Report and Recommendation (D.E. 10) in its

entirety; and it is further

        ORDERED that Plaintiff’s motion to remand (D.E. 5) is GRANTED; and it is further

        ORDERED that this matter is remanded to the New Jersey Superior Court, Law Division,

Essex County.




                                             John Michael Vaz4JJS.D.J.




                                                   9
